lee, elmer edward v. state                                          




NO. 12-01-00264-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


LISA MARIE STEPP,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE§
	NACOGDOCHES COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of jurisdiction.  On July 23, 2001, Appellant was
convicted of the offense of driving while intoxicated, and punishment was assessed at 180 days in
jail and a $2,000.00 fine probated for two years.  Appellant did not file a motion for new trial.  Since
Appellant did not file a motion for new trial, her notice of appeal was due within thirty days after the
day sentenced was imposed, i.e. August 22, 2001.  Tex. R. App. P. 26.1.  Appellant filed her notice
of appeal on August 23, 2001.  Appellant did not file a timely motion for extension of time to file
her notice of appeal as authorized by Tex. R. App. P. 26.3.  
	On September 28, 2001, this Court notified Appellant, pursuant to Rule 26.2 and 37.2, that
the clerk's record did not show the jurisdiction of this Court, and gave her until on or before October
8, 2001 to correct the defect.  As of October 19, 2001, Appellant had not responded to our notice or
otherwise demonstrated the jurisdiction of this Court.  Because this Court has no authority to allow
the late filing of a notice of appeal except as provided by Rule 26.3, the appeal must be dismissed. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998).  
	The appeal is dismissed for want of jurisdiction.  
Opinion delivered October 24, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)